Citation Nr: 1536512	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to accrued benefits in excess of $6,575.67.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran served on active duty from December 1943 to March 1946.  He died in January 2011, and the appellant is his nephew and the executor of his estate.  This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2012 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted the appellant accrued benefits in the amount of $6,575.67, to represent that amount that the appellant was responsible for paying for the Veteran's funeral/burial expenses.  The appellant appealed the RO's decision, claiming entitlement to the remaining amount of special monthly pension due and owing to the Veteran at the time of his death on the basis that the Veteran had other large outstanding debts in the form of nursing home fees and a bank loan.  


FINDINGS OF FACT

1.  The Veteran was granted special monthly pension benefits in November 2009, effective in August 2008; he died in January 2011 before such benefits were paid as they were being withheld pending the appointment of a fiduciary for the Veteran (he was found incompetent to manage his VA funds due to diagnosed dementia).   

2.  In February 2011, the appellant, as the Veteran's adult nephew and executor of his estate, filed an application for accrued benefits, seeking the entire amount of pension benefits due and unpaid to the Veteran; he listed several outstanding debts of the Veteran.  

3.  The RO paid the appellant accrued benefits of $6,575.67 in recompense for the Veteran's funeral and burial expenses; it is not shown that the appellant, either as an individual or in his capacity as executor of the Veteran's estate, paid more than $6,575.67 for any necessary expenses of last sickness or burial of the Veteran.  
CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $6,575.67 are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§  5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112   (2004).

As to the duty to notify, the RO provided pre-adjudication VCAA notice by letter dated in June 2011.  The appellant was notified of the evidence needed to substantiate the claim; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private records or with his authorization VA would obtain any non-Federal records on his behalf.  

As to the duty to assist, VA has also made reasonable efforts to identify and secure relevant records in support of the claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  The claim in this case is one of entitlement to additional accrued benefits, and as further explained below, the extent to which the appellant is legally entitled to such claimed benefits is contingent on the amount he paid toward the Veteran's final expenses.  The appellant has provided evidence relating to this issue, and he has been advised of his right to a personal hearing in conjunction with his appeal, but he has declined such a hearing.  He has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance in developing the facts pertinent to the claim is required to comply with VA's duty to assist.

Merits of the Claim

The Board notes that it has reviewed all of the evidence in the appellant's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.  

Prior to the Veteran's death, a November 2009 rating decision awarded him special monthly pension.  However, at the time of his death in January 2011, payment of the benefit awarded had not yet been made because it was delayed pending appointment of a fiduciary (with prior adjudication of the matter of the competency of the Veteran to receive VA funds).  A July 2010 rating decision found that the Veteran was not competent to manage his VA funds due to his diagnosed dementia.  A December 2010 award letter notified the Veteran that the payment of pension benefits, which was retroactive from September 2008, was being withheld pending the appointment of a fiduciary.  A fiduciary had not been appointed by the time he died the following month.  

In February 2011, the appellant, as the Veteran's nephew and executor of his estate, filed an application, VA Form 21-601, seeking accrued benefits due to the Veteran.  In the application, he indicated that the Veteran had no surviving relatives (i.e., no spouse, children, or parents).  In the section for listing the expenses of last sickness and burial, he listed four entities:  Hamlett-Dobson Funeral Homes & Crematories, for burial expenses of $6,575.67; PNS Institutional, for prescription drugs of $138.62; Asbury Place of Kingsport, for assisted living fee of $10,574.90; and Bank of Tennessee, for a line of credit to cover medicals, in the amount of $129,100.03.  Each of these debts was noted as having been unpaid, and the accrued benefits application was accompanied by documents verifying that the listed debts were still outstanding.  

In a February 2012 determination, the RO granted the appellant accrued benefits in the amount of $6,575.67, in payment for the Veteran's funeral/burial expenses for which the appellant was responsible.  Also, the RO denied any further accrued benefits, stating that it was unable to pay the nursing home fees (because such expenses were used as a medical expense in the calculation of the Veteran's pension award and could not be considered a "last expense") and the bank loan (because it appeared to be a secured debt and was therefore disallowed).  

The appellant appealed the RO's decision, claiming entitlement to the remaining amount of special monthly pension that was due and owing to the Veteran at the time he died.  (It appears from VA documentation that the total accrued benefits payable to the Veteran before he died was $25,200, of which $6,575.67 was paid out to the appellant.)  The appellant asserted that the Veteran had large, outstanding debts in the form of nursing home fees and a bank loan.  He asserted that VA committed error in not releasing to him all of the accrued benefits, which were withheld while the Veteran's incompetency matter was being resolved.  
The law and regulations governing claims for accrued benefits provide that, upon the death of a veteran, a survivor claiming entitlement may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000  (2015); see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2015). 

Upon the death of a veteran, accrued benefits are paid to the first living person in a list as follows:  the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

To be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A) (West 2014), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents").  In this case, as the appellant is the adult nephew of the Veteran, he does not meet the criteria for an eligible survivor under 38 U.S.C.A. § 5121(a)(2), because he is not the Veteran's spouse, child, or parent, nor has he claimed to be such an individual.  In fact, he indicated on his application that the Veteran had no survivors.  See Wilkes v. Principi, 16. Vet. App. 237, 242 (2002) (finding that the appellant, nephew of the veteran, does not fall within a specifically numerated category of recipients under § 5152(a) because he is not a child, spouse, or dependent parent of the veteran). 
Nevertheless, the applicable statute further provides that an individual may still be eligible for accrued benefits in the following circumstance:  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(6).  Therefore, the appellant, as an adult nephew of the Veteran, is eligible for payment of accrued benefits, but only to the extent as may be necessary to reimburse him for bearing the expense of the Veteran's last sickness and burial.  38 C.F.R. § 3.1000(a)(5) (2015).  

As was previously noted, the RO paid the appellant the sum of $6,575.67 for the cost of funeral and burial expenses.  However, the appellant has furnished documentation showing that there were other outstanding debts of the Veteran when he died, most notably nursing home fees and a bank loan.  Therefore, the question at issue is whether any additional payments were made by the appellant that were necessary expenses of either last sickness or burial.  After review of the file, the Board finds that there were not any such payments, as will be explained.  

The Board finds no evidence that any additional payments were made for necessary expenses of burial.  The funeral home bill was the only expense presented in that regard, and as already noted, the VA has paid to the appellant accrued benefits covering the entirety of that bill for $6,575.67.  There was no other evidence of necessary expenses of burial presented.  

Furthermore, the Board finds no evidence that any additional payments were made for necessary expenses of last sickness.  With regard to expenses of last sickness, VA's Adjudication Procedures Manual (VA Manual) M21-1 MR, Part V, Subpart I, Chapter 3, Section D, 3(b), defines last sickness as the period from onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last sickness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  The claims file does not indicate that any medical bills were paid by the appellant in relation to treatment for an acute attack resulting in the Veteran's death.  

To the extent that the appellant may argue that payment should be made based upon the Veteran's nursing home treatment that provided regular and daily attendance for a prolonged illness (namely, the Veteran's Alzheimer's dementia, which is listed as a contributory cause of death on his death certificate), the Board notes that this argument has no merit for two reasons.  First, the Board notes that the unreimbursed medical expenses used to calculate the Veteran's accrued benefits for special monthly pension may not be claimed as payments made by the appellant due to the Veteran's last sickness.  See VA Manual, Part V, Subpart I, Chapter 3, Section D, 3(c).  Nursing home fees in the years prior to his death were reported as an unreimbursed medical expense in relation to the Veteran's claim for special monthly pension.  This expense was claimed and considered to be an expense of the Veteran.  As such, the same expense cannot then be claimed again as an expense of the appellant.  The same reasoning is applied to the claimed cost of prescription medication that was listed in the accrued benefits application; such expenses were reported and calculated in determining the Veteran's pension entitlement.  As for the bank loan, the appellant asserts that a bank loan was secured to pay medical expenses of the Veteran, but he does not furnish an explanation as to what expenses necessitated the loan.  In any case, the debt is presumably a secured debt (given that the appellant stated that a line of credit was obtained), and debts secured by real or personal property, when considering expenses of last illness and burial for pension purposes, are not deemed "just debts."  See 38 C.F.R. § 3.272(h)(1).  

Second, the evidence in the file does not show that the appellant has paid the nursing home fee or medications or that he has repaid the bank loan.  (In fact, it is not shown that the debts have been paid/repaid at all.)  VA law states that accrued benefits may only be paid to reimburse the person who bore the expense of the last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  Here, the appellant has submitted evidence to show that the debts are still outstanding, not that he has borne the cost of the Veteran's nursing home care, including prescriptions, or repaid the bank loan.  Therefore, these expenses would not qualify for a reimbursement of payment.

To the extent that the claim of the appellant, as the executor of the Veteran's estate, could be considered a claim for accrued benefits owed to the estate of the Veteran, it must also fail.  In Wilkes v. Principi, 16. Vet. App. 237 (2002), the Court affirmed a Board decision which found that a veteran's estate was not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  The Court noted that in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the veteran's estate under section 5121 because the estate does not fall within the class of individuals eligible to receive accrued benefits under that section.  Wilkes, 16 Vet. App. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.  This principle was upheld in a Federal Circuit Court decision, which determined that in a claim for accrued benefits filed by a fiduciary, no payment could be made to the veteran's estate or to any heir other than as designated in 38 U.S.C.A. § 5121(a).  See Youngman v. Shinseki, 699 F.3d 1301, 1304 (2012) (holding that a veteran's fiduciary has no standing or authority to receive accrued benefits that were unpaid at the veteran's death, other than in accordance with payments as provided in 38 U.S.C.A. § 5121(a), to designated family members or for reimbursement of expenses of last sickness or burial).  The Board further notes that the appellant has furnished court documentation showing that he has been designated as the executor of the Veteran's estate.  He evidently seeks entitlement to additional accrued benefits as the executor of the Veteran's estate - not for distribution in accordance with 38 U.S.C.A. § 5121(a) to designated family members (because the Veteran has no survivors) - but for paying the Veteran's outstanding debts.  These debts, as previously explained, do not qualify as expenses of last sickness or burial.  Therefore, the Board finds that neither the estate of the Veteran nor the appellant, as executor of the Veteran's estate, fall under any specified category of payees for accrued benefits under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).  

Finally, the Board acknowledges that the claim for accrued benefits due to a deceased beneficiary may also be inferred as a request by the appellant to be substituted as the claimant for the purposes of processing the Veteran's claim to completion.  See 38 U.S.C.A. § 5121A  (West 2014) (substitution in case of death of a claimant who dies on or after October 10, 2008).  However, substitution is only permitted for a living person who would be eligible to receive accrued benefits due to a claimant under 38 U.S.C.A. § 5121(a).  See 38 U.S.C.A. § 5121A(a)(1).  As earlier explained, the appellant in this case is not such an eligible person.  Thus, the Board finds that the issue of substitution is not applicable in this case.

In sum, the applicable authority does not allow for accrued benefits for the adult nephew of a Veteran beyond the $6,575.67 in recompense for the expenses of the Veteran's funeral and burial, to which he is entitled under the law.  For the reasons articulated above, the Board finds that the appellant has not met the criteria for payment of additional accrued benefits.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).  The Board is bound by applicable VA statutes and regulations.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  The Board is without authority to grant the benefit sought simply because it might perceive the result to be equitable.  


ORDER

The appeal seeking accrued benefits in excess of $6,575.67 is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


